In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                 ________________________

                                     Nos. 07-19-00333-CR
                                          07-19-00334-CR
                                          07-19-00335-CR
                                 ________________________


                          NATHAN GENE COLLINS, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE


                           On Appeal from the 181st District Court
                                    Potter County, Texas
Trial Court Nos. 74,154-B-CR, 76,517-B-CR, 77,804-B-CR; Honorable Dan L. Schaap, Presiding


                                          January 6, 2020

                               MEMORANDUM OPINION
                          Before PIRTLE and PARKER and DOSS, JJ.


       Pursuant to plea bargain agreements, Appellant, Nathan Gene Collins, was

convicted of unauthorized use of a motor vehicle,1 possession of a controlled substance


       1TEX. PENAL CODE ANN. § 31.07 (West 2016) (state jail felony). Appellant’s range of punishment
was enhanced by two prior state jail felony convictions. Id. at § 12.425 (a) (West 2019).
in an amount less than one gram,2 and bail jumping and failure to appear.3 He was

sentenced to five years confinement for each offense, with the sentences to run

concurrently. The trial court’s certifications of Appellant’s right of appeal reflect that these

are plea-bargained cases with no right of appeal and that Appellant has waived the right

of appeal.      Notwithstanding the certifications, Appellant filed a notice of appeal

challenging his convictions.


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of October 28, 2019, we notified Appellant of the consequences of

the certifications and invited him to file amended certifications providing a right of appeal

or demonstrate other grounds for continuing the appeals by November 7.                              We

subsequently granted Appellant an extension to December 16 to file a response.

Appellant has not responded to the court’s letter to date.


       Accordingly, we dismiss the appeals based on the trial court’s certifications. TEX.

R. APP. P. 25.2(d).




                                                        Per Curiam

Do not publish.




        2 TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2017) (state jail felony). Appellant’s range

of punishment was enhanced by two prior state jail felony convictions. TEX. PENAL CODE ANN. § 12.425(a).


       3TEX. PENAL CODE ANN. § 38.10(f) (West 2016) (third degree felony). Appellant’s range of
punishment was enhanced by a prior final felony conviction. TEX. PENAL CODE ANN. § 12.42(a) (West 2019).

                                                   2